                Case 2:21-cv-06114-DSF-AS                        Document
                        r Court of California, County of Los Angeles
Electronically FILED by Supe                                                       1-2 PMFiled
                                                                     on 06/17/2021 04:06 Sherri R.07/29/21          Page 1 ofofCourt,
                                                                                                  Carter, Executive Officer/Clerk 10by N.Page    ID #:44
                                                                                                                                          Alvarez,Deputy Clerk
           41                                                                 21STCV22703
                                     Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Holly Fujie



          c

                           Jeffrey Alan Sklar (State Bar No 190416)
                           LAW OFFICE OF JEFFREY A. SKI_,AR
                         2 1 1845 W. Olympic Blvd., Suite 905
                           Los Angeles, California 90064
                         3
                           Telephone(310)575-1529
                         4 Email: jslarlaw@gmail.com

                         5 Attorney for Plaintiff,
                           ELSA BANUELOS
                         6

                         7

                         8                           SUPERIOR COURT OF THE STATE OF CALIFORNIA

                         9                                               COUNTY OF LOS ANGELES
                        10                                                                                                  21S-T- CV22703
                               ELSA BANUELOS,an individual,                                    CASE NUMBER:
                        11
                                                  Plaintiff                                    COMPLAINT FOR:
                        12
                                                   V.                                                1. Disability/Medical Condition
                        13                                                                              Discrimination - Violation of Cal.
                                                                                                        Gov't Code §§ 12900, et seq.
                        14     TARGET CORPORATION,a Minnesota
                        15     Corporation, and DOES 1 through 20,                                   2. Failure to Accommodate - Violation
                               inclusive,                                                               of Cal. Gov't Code §12940(m)
                        16
                                                   Defendants.                                      3. Retaliation - Violation of Cal. Gov't
                        17                                                                             Code §§ 12900,et seq.
                        18
                                                                                                    4. Failure to Take Steps Necessary to
                        19                                                                             Prevent Discrimination - Violation of
                                                                                                       Cal. Gov't Code §12940(k)
                       20
                                                                                                    5. Failure to Engage in Interactive
                       21                                                                              Process — Violation of Cal. Gov't
                                                                                                       Code §12940(n)
                       22

                       23                                                                           6. Harassment - Violation of Cal. Gov't
                                                                                                       Code §§ 12940, et seq.
                       24

                       25

                       26 Plaintiff, ELSA BANUELOS,alleges:

                       27                                                  COMMON ALLEGATIONS
                       28                  1.    Plaintiff, ELSA BANUELOS,("Plaintiff' or "BANUELOS" hereinafter) is, and at

                                                                                                1
                                                                             COMPLAINT FOR DAMAGES
Case 2:21-cv-06114-DSF-AS Document 1-2 Filed 07/29/21 Page 2 of 10 Page ID #:45



                                                        -- -
    1 all times relevant herein was, a resident of Los Angeles, California.

    2              2.   Defendant, TARGET CORPORATION,("TARGET" or "Defendant" hereafter)

    3 was and is a Minnesota Corporation, doing business at 3471 W. Century Blvd., Inglewood, CA.

    4              3.   At all times relevant to this action, each Defendant and fictitiously named Doe

    5 Defendant was the agent, servant, employer, partner,joint venture or surety of the other

    6 defendants and was acting within the scope of the agency, partnership, venture or suretyship, with

    7 the knowledge, consent, or ratification of the other defendants in doing the things alleged herein.

    8              4.   The violations of the Fair Employment and Housing Act(FEHA) complained of

    9 herein occurred in Los Angeles County, California.

   10              5.   The allegations of this complaint pertain to the entire periods of time of the statutes

   1 1 of limitations of the causes of action in which the allegations appear.

   12              6.   The allegations in this pleading are made without any admission that, as to any

   13 particular allegation, Plaintiff bears the burden of pleading, proof, or persuasion. All rights to

   14 plead in the alternative are reserved.

   15              7.   Whenever the word "Defendant" is used herein, the singular shall include the

   16 plural, and vice versa.

   17              8.   Plaintiff is unaware of the true names of Defendants Does 1 through 20.

   18 Said defendants are sued by said fictitious names. The pleadings will be amended as necessary to

   19 obtain relief against defendants Does 1 through 20 when the true names and capacities are

   20 ascertained or when such facts pertaining to their liability are ascertained, or as permitted.

   21              9. Plaintiff commenced employment for Defendants in or around 2017, as a sales

   22 associate.

   23              10. At all times relevant herein, Plaintiff performed her job in a satisfactory, if not

   24 exemplary, manner.

   25              1 1. On or about April 15, 2019, Plaintiff suffered workplace injuries while sorting

   26 merchandise in TARGET's fitting rooms. Plaintiff was injured while working for TARGET in the

   27 normal course and scope of her duties of employment. After suffering from her injuries, Plaintiff

   28 immediately informed her supervisor that she was hurt.

                                                           2
                                            COMPLAINT FOR DAMAGES
Case 2:21-cv-06114-DSF-AS Document 1-2 Filed 07/29/21 Page 3 of 10 Page ID #:46




    1             12. After her injury, Plaintiff was given restrictions on her workplace duty assignments

    2 by her health care provider. These restrictions were communicated to TARGET.

    3             13. Plaintiff's boss, and TARGET manager, Erica, told Plaintiff to "go home" when

    4 Plaintiff communicated the restrictions to Erica.

    5             14. Plaintiff was distressed and surprised by being told to go home. Plaintiff complied

    6 with her supervisors command that she "go home". Immediately thereafter, Plaintiff complained

    7 to Human Resources about Erica's cursory dismissal, about Erica's obvious hostility to the

    8 Plaintiff presenting her with her workplace restrictions, and concerning Erica's complete failure to

    9 even attempt to find duties for her that comported with Plaintiff's workplace duty restrictions.

   10             15. Plaintiff returned to work. However, TARGET continued to assign Plaintiff to

   11   work in the fitting rooms, where she was instructed to fold and hang clothing and other items,

   12 despite her injuries and the restrictions imposed by her health care provider.

   13             16. Approximately two weeks later, Plaintiff again complained to Defendant's Human

   14 Resources Department.

   15             17. During the month of July 2019, after injuring herself, Plaintiff returned back to

   16 work and her arm was in a sling. Alicia, a manager for TARGET,spoke to Plaintiff in a manner

   17 that was unprofessional, demeaning, and condescending. The manager held Plaintiff and her

   18 injuries in visible contempt, and assigned her a task displaying that animus. Alicia gave her the

   19 task of rewrapping merchandise, a task clearly requiring two hands. Alicia continued to humiliate,

   20 harass, and fail to accommodate Plaintiff and her injuries. Alicia would do this in such a severe

   21 and pervasive manner, over most of the shifts that Plaintiff worked, such that it substantially

   22 interfered with Plaintiff's ability to do her job.

   23             18. During the month of August 2019, Plaintiff called for assistance from other

   24 employees to help her retrieve a box. None of Plaintiff's co-workers replied to her calls. After not

   25 receiving any responses, Plaintiff made her way to the back of the store and was instructed to dig

   26 through the merchandise herself, despite her injury. Plaintiff asked her co-worker why she didn't

   27 respond to her calls. The co-worker explained to Plaintiff that she was told by TARGET not to

   28 respond to Plaintiff's requests for assistance in the workplace.

                                                           3
                                           COMPLAINT FOR DAMAGES
Case 2:21-cv-06114-DSF-AS Document 1-2 Filed 07/29/21 Page 4 of 10 Page ID #:47




    1             19. During the month of September 2019, Plaintiff requested to take medical leave.

    2 Defendant's supervisory and managing agent, Alicia, reprimanded Plaintiff when she requested

    3 the time off

    4            20. Plaintiff returned from her authorized medical leave during the month of October

    5 2019.

    6            21. Upon Plaintiffs return, TARGET had significantly reduced her hours of work.

    7 Plaintiff was also assigned to work only weekend shifts.

    8            22. During the month of November 24, 2019, Plaintiff provided TARGET with

    9 updated workplace restrictions from her treating physician. Plaintiffs treating physician

   10 implemented another restriction, preventing Plaintiff from working for another month, due to her

   11   injuries. Despite Plaintiff providing TARGET with the required workplace restrictions from her

   12 treating physician, TARGET's supervisory and managing agent, Alicia, denied knowledge of

   13 Plaintiffs authorized medical leave.

   14            23. TARGET, and its supervisory and managing agents, harassed Plaintiff, and treated

   15 her in a disparate, disrespectful, and demeaning manner. Plaintiff was subjected to a concerted and

   16 ongoing pattern of harassment by TARGET. Plaintiffs ability to do her job was adversely affected

   17 by TARGET's conduct.

   18            24. Plaintiff complained about the harassment in the workplace. However, TARGET

   19 continued to ratify and condone the harassment

   20             25. Plaintiff was constructively discharged during the month of November,2020. The

   21 conditions in which Plaintiff worked were so severe and pervasive that no reasonable person could

   22 continue to work there.

   23            26. TARGET failed to take any, let alone the mandated "all", reasonable steps to

   24 ensure Plaintiff enjoyed a workplace free from discrimination, harassment, and retaliation for

   25 engaging in activities protected by California law and statutes.

   26             27. Between April 2019 and November 2019, Plaintiff complained to TARGET about

   27 her injuries and the pain she was suffering in her hands and arms. She repeatedly asked TARGET

   28 for assistance, and for an accommodation due to the limitations imposed by her injuries. Each time

                                                        4
                                          COMPLAINT FOR DAMAGES
Case 2:21-cv-06114-DSF-AS Document 1-2 Filed 07/29/21 Page 5 of 10 Page ID #:48




     1 Plaintiff requested an accommodation, TARGET refused.

    2                28. During Plaintiff's employment with TARGET,TARGET continuously failed to

    3 accommodate her physical injuries, failed to engage in the interactive process with Plaintiff, and

    4 failed to take all reasonable steps to prevent discrimination and harassment.

    5                29. At no time did TARGET engage in an interactive process regarding Plaintiff's

    6 requests for an accommodation, nor seek to accommodate her medical condition/disability

    7 injuries.

    8                30. Plaintiff timely filed a complaint with the California Department of Fair

    9 Employment and Housing("DFEH")against Defendants on December 23, 2019. Plaintiff received

   10 a "Right to Sue Letter" from the DFEH. Plaintiff has exhausted all requisite administrative

    11   remedies.

   12                31. All allegations contained herein, and as they may be amended in the future

   13 complaint for damages, are filed pursuant to Emergency Rule 9, Appendix to the California Rules
         of Court.
   14
                                                 FIRST CAUSE OF ACTION
   15                              Disability/Medical Condition Discrimination
                               Violation of Cal. Gov't Code 44 12900, et seq.(FEHA)
   16

   17                32. Plaintiff realleges the statements and allegations contained in paragraphs 1 through

   18 31 of this Complaint as if fully set forth herein.

   19                33. As set forth more fully above, at all times relevant herein, Plaintiff suffered from a
   20
         medical condition/disability pursuant to California Government Code §§ 12940, et seg.
   21
         Defendants discriminated against Plaintiff on account of her disability/medical condition in
   22
         violation of California Government Code §§ 12940, et seq.
   23

   24                34. As set forth more fully above, Plaintiff was constructively discharged as a result of

   25 her disability/medical condition.

   26                35. As a direct, legal and proximate result of Defendants' conduct, as alleged above,
   27 Plaintiff endured emotional distress, loss of wages, loss of future career, vocational and

   28

                                                            5
                                              COMPLAINT FOR DAMAGES
      Case 2:21-cv-06114-DSF-AS Document 1-2 Filed 07/29/21 Page 6 of 10 Page ID #:49
1,1




           1   professional opportunities, loss of pecuniary gain, and loss of the benefits of employment, all of

          2 which entitle Plaintiff to damages, according to proof.

          3
                         36. Plaintiff is informed and believes and thereupon alleges that Defendants' acts and
          4
               omissions, and each of them, were done with malice, fraud, or oppression and willful, reckless,
          5
               and conscious disregard of Plaintiffs rights. Accordingly, Plaintiff is entitled to punitive damages
          6
               in an amount to be determined at the time of trial.
          7

          8              37. As a further direct, legal, and proximate result of Defendants' conduct, Plaintiff

          9 was caused to and did employ the services of counsel to prosecute this action, and is accordingly

         10 entitled to an award of attorney's fees according to proof.

         11
                                               SECOND CAUSE OF ACTION
         12                                               Retaliation
                                    Violation of Cal. Gov't Code §§ 12900,et seq.(FEHA)
         13
                         38. Plaintiff realleges the statements and allegations contained in paragraphs 1 through
         14

          15 37 of this Complaint as if fully set forth herein.

         16              39. Plaintiff was retaliated against for engaging in protected activities under the FEHA.

         17              40. As set forth more fully above, after Plaintiff complained of her workplace injuries
         18
               and took authorized medical leave, Defendants retaliated against her, in violation of California
          19
               Government Code §§ 12940, et seq., and she was constructively discharged.
         20
                         41. As a direct, legal, and proximate result of Defendants' conduct, as alleged above,
         21
               Plaintiff endured emotional distress, loss of wages, loss of future career, vocational and
         22

         23 professional opportunities, loss of pecuniary gain, and loss of the benefits of employment, all of

         24 which entitle Plaintiff to damages, according to proof.

         25              42. Plaintiff is informed and believes and thereupon alleges that Defendants' acts and
         26
               omissions, and each of them, were done with malice, fraud, or oppression and willful, reckless,
         27
               and conscious disregard of Plaintiffs rights. Accordingly, Plaintiff is entitled to punitive damages
         28

                                                                  6
                                                   COMPLAINT FOR DAMAGES
     Case 2:21-cv-06114-DSF-AS Document 1-2 Filed 07/29/21 Page 7 of 10 Page ID #:50
io




                                           y

         1   in an amount to be determined at the time of trial.

         2             43. As a further direct, legal, and proximate result of Defendants' conduct, Plaintiff
         3
             was caused to and did employ the services of counsel to prosecute this action, and is accordingly
         4
             entitled to an award of attorney's fees according to proof.
         5
                                             THIRD CAUSE OF ACTION
         6             Failure to Take All Reasonable Steps Necessary to Prevent Discrimination
                                        Violation of Cal. Gov't Code 44 12940(k)
         7

         8             44. Plaintiff realleges the statements and allegations contained in paragraphs 1 through

         9 43 of this Complaint as if fully set forth herein. •

        10             45. As set forth more fully above, Defendants failed to take all reasonable steps to
        11
             prevent discrimination and harassment in violation of California Government Code.§§ 12940(k).
        12
                       46. As a direct, legal, and proximate result of Defendants' conduct, as alleged above,
        13
             Plaintiff endured emotional distress, loss of wages, loss of future career, vocational and
        14

        15 professional opportunities, loss of pecuniary gain, and loss of the benefits of employment, all of

        16 which entitle Plaintiff to damages, according to proof.

        17             47. Plaintiff is informed and believes and thereupon alleges that Defendants' acts and
        18
             omissions, and each of them, were done with malice, fraud, or oppression and willful, reckless,
        19
             and conscious disregard of Plaintiff's rights. Accordingly, Plaintiff is entitled to punitive damages
        20
             in an amount to be determined at the time of trial.
        21
                       48. As a further direct, legal, and proximate result of Defendants' conduct, Plaintiff
        22

        23 was caused to and did employ the services of counsel to prosecute this action, and is accordingly

        24 entitled to an award of attorney's fees according to proof.

        25                                   FOURTH CAUSE OF ACTION
                                                 Failure to Accommodate
        26
                                         Violation of Cal. Gov't Code H_ 12940(m)
        27
                       49. Plaintiff realleges the statements and allegations contained in paragraphs 1 through
        28

                                                               7
                                                 COMPLAINT FOR DAMAGES
Case 2:21-cv-06114-DSF-AS Document 1-2 Filed 07/29/21 Page 8 of 10 Page ID #:51




    1 48 of this Complaint as if fully set forth herein.

    2             50. As set forth more fully above, Defendants failed to accommodate Plaintiff's
    3 requests for an accommodation due to her injuries. Defendants' failure to accommodate Plaintiff

    4 on account of her medical condition/disability violated California Government Code §§12940(m).

    5             51. As a direct, legal, and proximate result of Defendants' conduct, as alleged above,
    6
        Plaintiff endured emotional distress, loss of wages, loss of future career, vocational and
    7
        professional opportunities, loss of pecuniary gain, and loss of the benefits of employment, all of
    8
        which entitle Plaintiff to damages, according to proof
    9
                  52. Plaintiff is informed and believes and thereupon alleges that Defendants' acts and
   10

   1 1 omissions, and each of them, were done with malice, fraud, or oppression and willful, reckless,

   1 2 and conscious disregard of Plaintiff's rights. Accordingly, Plaintiff is entitled to punitive damages

   13 in an amount to be determined at the time of trial.

   14
                  53. As a further direct, legal, and proximate result of Defendants' conduct, Plaintiff
   15
        was caused to and did employ the services of counsel to prosecute this action, and is accordingly
   16
        entitled to an award of attorney's fees according to proof.
   17

   18                                     FIFTH CAUSE OF ACTION
                                     Failure to Engage in Interactive Process
   19                                Violation of Cal. Gov't Code 44 12940(n)

   20             54. Plaintiff realleges the statements and allegations contained in paragraphs 1 through
   21
        53 of this Complaint as if fully set forth herein.
   22
                  55. As set forth more fully above, Defendants failed to engage in a good faith
   23
        interactive process with Plaintiff regarding her medical condition/disability. Defendant's failure to
   24
        engage in a good faith interactive process with Plaintiff regarding her medical condition/disability
   25
        violated California Government Code §§ 12940(n).
   26
                  56. As a direct, legal, and proximate result of Defendants' conduct, as alleged above,
   27
        Plaintiff endured emotional distress, loss of wages, loss of future career, vocational and
   28

                                                             8
                                            COMPLAINT FOR DAMAGES
Case 2:21-cv-06114-DSF-AS Document 1-2 Filed 07/29/21 Page 9 of 10 Page ID #:52




    1 professional opportunities, loss of pecuniary gain, and loss of the benefits of employment, all of

    2 which entitle Plaintiff to damages, according to proof

    3
                  57. Plaintiff is informed and believes and thereupon alleges that Defendants' acts and
    4
        omissions, and each of them, were done with malice, fraud, or oppression and willful, reckless,
    5
        and conscious disregard of Plaintiff's rights. Accordingly, Plaintiff is entitled to punitive damages
    6
        in an amount to be determined at the time of trial.
    7

    8             58. As a further direct, legal, and proximate result of Defendants' conduct, Plaintiff

    9 was caused to and did employ the services of counsel to prosecute this action, and is accordingly

   10 entitled to an award of attorney's fees according to proof

   11
                                         SIXTH CAUSE OF ACTION
   12                                        Workplace Harassment
                                  Violation of Cal. Gov't Code 12940 et seq.
   13
                  59. Plaintiff realleges the statements and allegations contained in paragraphs 1 through
   14

   15 58 of this Complaint as if fully set forth herein.

   16             60. As set forth more fully above, Defendants harassed Plaintiff in a severe and

   17 pervasive manner, in violation of California Government Code §§ 12940, et seq.

   18
                  61. Defendants were aware of the harassment, ratified it, and condoned it.
   19
                  62. As set forth more fully above, the workplace conditions were so severe and
   20
        pervasive that no reasonable person could continue their employment. Plaintiff was constructively
   21
        discharged.
   22

   23             63. As a direct, legal, and proximate result of Defendants' conduct, as alleged above,

   24 Plaintiff endured emotional distress, loss of wages, loss of future career, vocational and

   25 professional opportunities, loss of pecuniary gain, and loss of the benefits of employment, all of

   26
        which entitle Plaintiff to damages, according to proof.
   27
                  64. Plaintiff is informed and believes and thereupon alleges that Defendants' acts and
   28

                                                           9
                                            COMPLAINT FOR DAMAGES
Case 2:21-cv-06114-DSF-AS Document 1-2 Filed 07/29/21 Page 10 of 10 Page ID #:53




     1   omissions, and each of them, were done with malice, fraud, or oppression and willful, reckless,

     2 and conscious disregard of Plaintiff's rights. Accordingly, Plaintiff is entitled to punitive damages

     3
         in an amount to be determined at the time of trial.
    4
                   65. As a further direct, legal, and proximate result of Defendants' conduct, Plaintiff
     5
         was caused to and did employ the services of counsel to prosecute this action, and is accordingly
    6
         entitled to an award of attorney's fees according to proof.
     7

     8

     9 PLAINTIFF DEMANDS A TRIAL BY JURY OF ALL CAUSES OF ACTION ALLEGED HEREIN

    10 WHEREFORE,Plaintiff prays for judgment against Defendants, and each of them, as follows:

    11
                  1. For general damages according to proof,on each cause ofaction for which such damages
    12
         are available;
    13
                 2. For compensatory damages according to proof, on each cause of action for which such
    14

    15 damages are available;

    16           3. For special damages, including punitive damages according to proof, on each cause of

    17 action for which such damages are available;

    18
                 4. For all statutory damages available, according to proof;
    19
                 5. For prejudgment and post judgment interest on any lost or unpaid wages according to
    20
                     law;
    21
                 6. For reasonable attorneys' fees and costs available under California law;
    22

    23            7. For punitive and exemplary damages;

    24            8. For equitable relief and restitution to the extent available under law;

    25            9. For such other and further relief as the Court deems proper and just.
    26
         Dated: June 15, 2021
    27

    28
                                             2 1 ee Zklar,Attorney for Plaintiff,
                                                12
                                              ELSA BANUELOS


                                                           10
                                             COMPLAINT FOR DAMAGES
